
	
		III
		111th CONGRESS
		1st Session
		S. RES. 243
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 5, 2009
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that,
		  upon the establishment of, or enactment of legislation creating, a public
		  health care plan, Members of Congress shall lose access to the Federal
		  Employees Health Benefits Plan and shall be required to enroll in the public
		  plan.
	
	
		That it is the sense of the Senate that,
			 upon the establishment of, or enactment of legislation creating, a public
			 health care plan, Members of Congress shall lose access to the Federal
			 Employees Health Benefits Plan and shall be required to enroll in such public
			 health care plan.
		
